DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
Receipt is acknowledged of the request for continued examination, amendment and response filed 4/23/2021. Claims 67, 70, 72-74 and 87-91 are pending in the application. Claim 67 was amended, and new claim 91 was added by the applicant. Claims 68, 69, 71 and 75-86 were canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 67-70, 73- 74 and 87-91 are rejected under 35 USC 103(a) as being unpatentable over Erickson et al. (WO 2011/094423 A1).
Regarding claims 67-70, 73 and 74, Erickson et al. disclose mixtures of  Rebaudioside  A, B and D in various proportions for application in food and beverage 
Erickson published on August 8, 2011 is considered prior art because the instant priority application filed March 17, 2011 does not include the claimed mixtures.
Erickson discloses that:
“Rebaudioside A is desirable for use in non-caloric sweeteners because of its favorable sweetness profile,
regulatory approvals, customer acceptance, and minimal bitter aftertaste. Rebaudioside B (Reb B) and D (Reb D) also are sweet tasting glycoside components of Stevia that are of interest for their sweetness characteristics.”

“It has been desirable to purify these mixtures to obtain one or more of these glycosides in more
pure form. For instance, a mixture might include, among other ingredients, a combination of Reb A, Reb, B, and Reb D. It has been desirable in some instances to treat these mixtures to recover a product that includes Reb A in more pure form while reducing the content of Reb Band/or Din the product. In other instances, it may be desirable to treat these mixtures to recover a product that includes Reb B and/or Reb
D in more pure form while reducing the content of Reb A in the product. In still other instances, these mixtures are processed to recover a combination of products. For instance, if a mixture is treated to recover a mixture portion that is more pure with respect to Reb A with reduced Reb B and Reb D, another portion of the treated mixture generally can be recovered that has more pure Reb Band/or D and less Reb A content.”

	Therefore, at the time of the application, the three claimed glycosides from stevia were known to provide known sweetness characteristics.
One of ordinary skill in the art to prepare blends of rebaudiosides with desired taste profiles would therefore prepare experimentally optimized blends of predominantly Rebaudiosides A, B and D, with other steviol glycosides, with a reasonable expectation of success. Modification of taste characteristics by combining steviol glycosides in optimized ratios as claimed, to obtain subjectively evaluated preferred taste characteristics is not considered to make a patentable distinction as sweetness characteristics  of the claimed glycosides were known at the time of the application.  
Applicant’s subjective evaluation of taste profile is not considered to provide unexpected results, or make a patentable distinction. For example, Example 5 in 
Regarding claims 87-90, Erickson discloses that the compositions of the invention are added to food and beverage compositions (page 9 lines 5-10).  As the claimed stevia composition would be a part of a food or beverage composition having food and beverage components the components of the claimed stevia composition are considered to be dispersed or distributed within such food and beverage preparations. A “stevia composition comprising rebaudioside A, rebaudioside B and rebaudioside D” is taught in the art, and is a part of a food or beverage or sweetener composition in the art. 
Claim 72 is rejected under 35 USC 103(a)  as being unpatentable over Erickson et al. (WO 2011/094423 A1) and in view of Dubois (J. Med. Chem. 1985, 28, 93-98).
Erickson discloses stevia compositions as claimed, but does not specifically disclose a salt of Rebaudioside B in the compositions. Dubois however discloses (Table 1) that carboxylic acid salts of Rebaudioside B have a better sweetness to bitterness profile than Rebaudioside A.  Dubois attributes the improved taste profile of the carboxylic acid salt form of Rebaudioside B to its increased hydrophilicity (abstract) which in turn implies higher solubility in water. One would therefore be motivated to modify sweetening compositions in Erickson to have improved taste characteristics and solubility properties by combining a Rebaudioside B salt form with rebaudioside A as claimed. One of ordinary skill in the art looking to prepare blends of rebaudiosides with desired taste profiles would therefore prepare blends of RebA, Reb B and Reb D blends, wherein the blend comprises a salt form of reb B to obtain a desired taste profile, with a reasonable expectation of success. Regarding claim 72, Dubois discloses a carboxylic acid salt, that is a sodium salt, but does not specifically disclose an amino acid salt of rebaudioside B. However, it is well established in the art that both amino acids and alkali metal bases are interchangeably used in making salts of biologically active compounds. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). In the instant case, both compounds function as sweetening compounds.
Claims 67-70, 72- 74 and 87-91 are therefore prima facie obvious in view of the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 72 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,795,156. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compositions in overlapping ratios of mixtures of an amino acid salt of Rebaudioside B and other steviol glycosides.
Response to Arguments
	Claim amendments render the previous rejection of claims under 35 USC 103 moot. However, the claims as amended present new grounds for rejection, as detailed in the current office action.
In response to applicant’s arguments pertaining to Erickson, it is pointed out that “[D]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”   As pointed out in the office action, Erickson discloses blends of Reb A, Reb B and Reb D and the differences in sweetness characteristics of such blends depending on their specific composition. 
Therefore, at the time of the application, the three claimed glycosides from stevia were known to provide known sweetness characteristics.
One of ordinary skill in the art to prepare blends of rebaudiosides with desired taste profiles would therefore prepare experimentally optimized blends of predominantly Rebaudiosides A, B and D, with other steviol glycosides, with a reasonable expectation of success. Modification of taste characteristics by combining steviol glycosides in optimized ratios as claimed, to obtain subjectively evaluated preferred taste characteristics is not considered to make a patentable distinction as sweetness characteristics  of the claimed glycosides were known at the time of the application.  
Applicant’s subjective evaluation of taste profile is not considered to provide unexpected results, or make a patentable distinction. 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

No new, unexpected and useful function of the claimed composition resulting from the specific combination is established.  
For these reasons, applicant’s arguments are not persuasive.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793